                 Case 2:20-mj-00157-JDP Document 10 Filed 12/01/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       )       2:20-MJ-00157-JDP
                                                     )
12                   Plaintiff,                      )       STIPULATION AND ORDER
                                                     )       CONTINUING PRELIMINARY
13         v.                                        )       HEARING DATE
                                                     )
14   BILLY PAUL DUNN,                                )
                                                     )       Judge: Hon. Allison Claire
15                   Defendant.                      )
                                                     )
16                                                   )
                                                     )
17

18                                            STIPULATION

19              The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21         1. By prior order, this matter was set for Preliminary Hearing on December 3, 2020.
22         2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23              December 17, 2020, at 2:00 p.m.
24         3. The defendant made his initial appearance on October 21, 2020. The Preliminary
25              Hearing was originally set for November 4, 2020. This is the second requested
26              continuance of the preliminary hearing date.
27         4. The defendant is presently in custody pending trial in this matter.
28   ///


     Stipulation to Continue P/H                         1                          United States v. Dunn
              Case 2:20-mj-00157-JDP Document 10 Filed 12/01/20 Page 2 of 3


1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, research issues related to the

3           defendant’s criminal history, discuss any potential consequences, and to allow

4           counsel for the defendant reasonable time necessary for preparation and further

5           investigation.

6       6. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

7           or indictment charging an individual with the commission of an offense shall be

8           filed within thirty days from the date on which such individual was arrested.” Time

9           may be excluded under the Speedy Trial Act if the Court finds that the ends of

10          justice served by granting such a continuance outweigh the best interests of the

11          public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

12          jointly move to exclude time within which any indictment or information shall be

13          filed from the date of this order, through and including December 17, 2020,

14          pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny

15          counsel for the defendant . . . the reasonable time necessary for effective

16          preparation, taking into account the exercise of due diligence.”

17      7. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

18   IT IS SO STIPULATED.

19

20   DATED: November 30, 2020                 /s/ Justin L. Lee _
                                             JUSTIN L. LEE
21                                           Assistant U.S. Attorney
22   DATED: November 30, 2020                 /s/ Benjamin D. Galloway _
                                             BENJAMIN D. GALLOWAY
23
                                             Attorney for Billy Paul Dunn
24                                           (as authorized on November 30, 2020)

25

26

27

28


     Stipulation to Continue P/H                    2                          United States v. Dunn
              Case 2:20-mj-00157-JDP Document 10 Filed 12/01/20 Page 3 of 3


1                                           ORDER

2           IT IS SO FOUND AND ORDERED, this 30th day of November 2020.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation to Continue P/H               3                      United States v. Dunn
